Citation Nr: 1729760	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  03-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 15, 2000, for the grant of a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to December 1970 in the United States Marine Corps.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2005, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was offered an opportunity for another hearing, but declined.  

This case has been remanded by the Board and the U.S. Court of Appeals for Veterans Claims (Court) on several occasions.  Most recently, in June 2015, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran filed an application for TDIU on May 6, 1994.

2.  Resolving all reasonable doubt in his favor, the Veteran has been unable to secure and follow a substantially gainful occupation since May 6, 1994.  


CONCLUSION OF LAW

The criteria for an effective date of May 6, 1994, for the grant of a TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

In the present case, the application for TDIU was received on May 6, 1994.  The evidence indicates that the Veteran worked as a corrections officer and retired due to disability on November 5, 1994.  The evidence also indicates that he received his GED and earned an associate's degree in criminal justice in 1974.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
 
Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341 (a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances. See 38 C.F.R. § 4.16 (a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Prior to August 15, 2000, service connection was in effect for a cervical spine disability at 30 percent, posttraumatic stress disorder at 10 percent, varicose veins of the right thigh at 10 percent, bilateral feet arthralgia at 10 percent, a lumbar spine disability at 10 percent, bilateral wrist arthralgia at 10 percent, tinnitus at 10 percent, and sinusitis at 10 percent.  The Veteran also had the following noncompensable disabilities:  residuals of cysts, hemorrhoids, and bilateral hearing loss.  Accordingly, because the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, a TDIU may still be available if the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  As such, pursuant to 38 C.F.R. § 4.16 (b), consideration must be given as to whether the Veteran was entitled to a TDIU on an extraschedular basis.

In this case, the AOJ referred the case to the Director of Compensation Service for extraschedular consideration.  In a December 2013 decision, the Director determined that the evidence did not demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities during the relevant time period.  

The Board finds, however, that the evidence is at least in equipoise as to whether the Veteran was unable to secure and follow a substantially gainful occupation prior to August 5, 2000.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim, a private vocational expert, D.P., has opined that it is at least as likely as not that the Veteran was unable to work due to his service-connected disabilities prior to August 5, 2000.  While the Board acknowledges that this is ultimately an adjudicatory question, not a medical one, Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) for the reasons described below, the Board finds that D.P's opinion supports such a finding.  

Significantly, in his October 2014 opinion, along with April 2015 and May 2017 addendums, D.P. discussed in detail the evidence of record, noting that (1) the Veteran had progressive pain due to his service-connected disabilities; (2) as an accommodation, he was put on light duty in 1991; (3) Dr. W.K. opined that it was highly unlikely that reasonable accommodations would make any difference in his work status and recommended disability retirement; and (4) the Veteran did not have the skills to be eligible for sedentary level work.  In formulating his opinion, D.P. reviewed the Veteran's pertinent medical history, and relied on his own expertise, knowledge, and training.  In addition, D.P. supported his opinion with a clear and thorough rationale.  Thus, the Board finds that D.P.'s private opinion is of significant probative value, and is the most probative opinion on the question of whether the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

As noted above, the Veteran filed his application for TDIU on May 6, 1994.  The Veteran's attorney argues that a TDIU should be granted from the date of the application.  

The evidence indicates that the Veteran retired from his position as a corrections officer on November 5, 1994.  D.P. opined that the Veteran was assigned light duty in September 1991.  In D.P's view, what is of vocational importance regarding the Veteran's work is that his work was not an actual job, but an assignment created by his employer as an accommodation due to his inability to perform his essential duties as a corrections officer.  The Veteran's attorney argues that the light duty assignment from September 1991 to November 1994 was sheltered or marginal employment and that the Veteran is entitled to a TDIU from the date of his application.  See June 2017 correspondence.  

Although there is no standard articulated in the regulation as to the meaning of "protected" work, the dictionary defines the word "protect" as meaning "to maintain the status or integrity of especially through financial or legal guarantees" or "to provide a guard or shield."  See Cantrell v. Shulkin, 28 Vet. App. 382, 388-89 (2017) (finding "there is no standard against which VA adjudicators can . . . determine whether [a veteran] is employed in a protected environment").  Regardless, the Board finds itself fully informed by the vocational opinion as to the question of a protected work environment, as it is reasoned, extremely thorough, and cognizant of the Veteran's individual situation.  It is therefore accorded a great deal of probative weight.

Based on the medical and lay evidence outlined above, the Board finds that the Veteran's employment is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  The Board emphasizes that this is being accomplished by the Board on a facts-found basis given the record before the Board in this case. 

Accordingly, the Board finds that, based on the foregoing and affording the Veteran the benefit of the doubt, the grant of an effective date of May 6, 1994 for the award of TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  

Finally, the Board notes that the Veteran's attorney has argued that VA should grant the Veteran entitlement to a TDIU effective May 1994 when the application was submitted.  Given the grant of a May 6, 1994, effective date, the Board finds that this appeal is fully resolved in favor of the Veteran.  The Board is sincerely grateful for the service and sacrifice of the Veteran.  


ORDER

An effective date of May 6, 1994, for the award of TDIU is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


